Supplement dated March 17, 2010 to the A, B, and C Classes Prospectus for Principal Funds, Inc. dated March 1, 2010 (As Supplemented on March 1, 2010) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. L ARGE C AP B LEND F UND I On March 8, 2010, the Board of Directors for Principal Funds, Inc. approved the following proposal: acquisition of the assets of the LargeCap Blend Fund I to be acquired by the LargeCap S&P 500 Index Fund This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy statement/Prospectus that is expected to be mailed to record date acquired Fund shareholders in May 2010. S HORT -T ERM B OND F UND On March 8, 2010, the Board of Directors for Principal Funds, Inc. approved the following proposal: acquisition of the assets of the Short-Term Bond Fund to be acquired by the Short-Term Income Fund This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy statement/Prospectus that is expected to be mailed to record date acquired Fund shareholders in May 2010. S TRATEGIC A SSET M ANAGEMENT ("SAM") F LEXIBLE I NCOME P ORTFOLIO On page 8, delete the Average Annual Total Returns table and substitute the following: Average Annual Total Returns For the periods ended December 31, 2009 1 Year 5 Years 10 Years Class A Return Before Taxes 16.37% 2.94% 4.25% Class A Return After Taxes on Distributions 14.81% 1.45% 2.65% Class A Return After Taxes on Distribution and Sale of Fund Shares 10.66% 1.73% 2.72% Class B Return Before Taxes 14.98% 2.58% 4.02% Class C Return Before Taxes 19.02% 2.94% 3.86% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93% 4.97% 6.33% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46% 0.42% -0.95% Capital Benchmark (25/75) Index (reflects no deduction for fees, expenses, or taxes) 11.16% 4.05% 4.74% Purchase of Fund Shares On page 224, immediately above the Customer Service heading, add the following sentence: After you place a buy order in proper form, which must be received at the transaction processing center in Canton, Massachusetts, shares are bought using the next share price calculated. MANAGEMENT OF THE FUNDS On page 258, in the Fees Paid to Principal sub-section, add the following information before the paragraph that begins, "The Fund operates as a Manager of Managers." L ARGE C AP G ROWTH F UND I Principal has voluntarily agreed to limit the Funds Management Fees. The fee waiver will reduce the Funds Management Fees by 0.09% (expressed as a percent of average net assets on an annualized basis). The expense limit may be terminated at any time. M ONEY M ARKET F UND The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain a level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.75% for Class B shares and 0.00% for Class C shares. The expense limit may be terminated at any time. Principal has voluntarily agreed to limit the Fund's expenses to the extent necessary to maintain a 0% yield. The voluntary expense limit may be terminated at any time.
